Case 2:19-cv-00468-JPH-DLP Document 45 Filed 06/26/20 Page 1 of 5 PageID #: 1464




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

 DANIEL LEWIS LEE,                                    )
                                                      )
                                Petitioner,           )
                                                      )
                           v.                         )    No. 2:19-cv-00468-JPH-DLP
                                                      )
 WARDEN USP TERRE HAUTE, et al.                       )
                                                      )
                                Respondents.          )

           ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT

          Daniel Lewis Lee filed a petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2241 challenging his death sentence. This Court entered an order

 staying Mr. Lee's execution. The Seventh Circuit vacated that order and on

 remand, this Court denied Mr. Lee's § 2241 petition, holding that his claims are

 barred by 28 U.S.C. § 2255(e). Mr. Lee filed a Rule 59(e) motion to alter or amend

 judgment, and the motion is fully briefed. For the reasons that follow, Mr. Lee's

 motion is denied. 1

          To obtain relief under Rule 59(e), a movant must show "(1) that the court

 committed a manifest error of law or fact, or (2) that newly discovered evidence

 precluded entry of judgment." Blue v. Hartford Life & Acc. Ins. Co., 698 F.3d 587,

 598 (7th Cir. 2012). Mr. Lee argues that the Court committed manifest errors of

 law and fact by (1) concluding that his claim for relief was foreclosed by the

 Seventh Circuit's order vacating the stay; (2) conflating the legal standard for

 evaluating a motion for a stay of execution with the legal standard for evaluating


 1   The government has reset Mr. Lee's execution date for July 13, 2020. Dkt. 43.


                                                 1
Case 2:19-cv-00468-JPH-DLP Document 45 Filed 06/26/20 Page 2 of 5 PageID #: 1465




 the merits of his petition; (3) denying him the ability to conduct discovery;

 (4) finding that his ineffective assistance of counsel claim could not proceed

 under Section 2241; and (5) failing to consider all of his arguments and claims.

       Mr. Lee first argues that the Court erred in denying his § 2241 petition

 without authorizing discovery on the question of whether his Napue and Brady

 claims satisfy the § 2255(e) exception outlined in Webster v. Daniels, 784 F.3d

 1123 (7th Cir. 2015) (en banc). Dkt. 37 at 2−10. He contends that the Court

 applied the wrong legal standard and misunderstood the Seventh Circuit's order

 vacating the stay.

       To satisfy the § 2255(e) savings clause using the path outlined in Webster,

 a petitioner must proffer newly discovered evidence. 784 F.3d at 1140. Mr. Lee

 sought to discover allegedly suppressed evidence that would allow him to satisfy

 § 2255(e), which in turn would enable the Court to consider the merits of his

 § 2241 petition. Dkt. 37 at 11 ("Mr. Lee has asserted that the Government

 suppressed—and continues to suppress—evidence in its possession showing that

 it knew the details of the actual resolution of the Oklahoma case and that the

 details of that resolution contain exculpatory information."). Mr. Lee argues that

 this Court and the Seventh Circuit missed the point and mistakenly believed his

 argument to be that the fee petition was the only newly discovered evidence.

       But the Court understood Mr. Lee's position. See dkt. 27 at 18 (opinion

 and order staying execution) ("Mr. Lee responds that the information

 surrounding Mr. Lee’s guilty plea to the robbery charge, rather than the fee

 application, is the Brady material. In other words, Mr. Lee says the fee



                                         2
Case 2:19-cv-00468-JPH-DLP Document 45 Filed 06/26/20 Page 3 of 5 PageID #: 1466




 application is only evidence of a Brady violation."). The Seventh Circuit similarly

 considered and rejected Mr. Lee's argument. There is no indication that the panel

 did not understand or ignored this argument. The Seventh Circuit found that

 the fee application cannot be considered "newly discovered" evidence under

 Webster. Lee v. Watson, 2019 WL 6718924, at *1 (7th Cir. Dec. 6, 2019). Id. With

 due diligence, counsel could have accessed the fee application and used it in

 Mr. Lee's original § 2255 motion to bring Brady and Napue claims and to seek

 the discovery that he now seeks in this § 2241 action. Because the fee

 application was not concealed or unavailable, Mr. Lee cannot rely on it to satisfy

 § 2255(e)'s savings clause and litigate a § 2241 action to pursue other evidence

 that he believes the government to possess, dkt. 37 at 11.

       Mr. Lee also takes issue with the Seventh Circuit's application of the due

 diligence standard, dkt. 37 at 13−15, but this Court is bound by the Seventh

 Circuit with respect to this legal question. And Mr. Lee has not shown that this

 Court committed a manifest error in applying the due diligence standard

 articulated by the Seventh Circuit in assessing whether his evidence was "newly

 discovered" under Webster. See dkt. 35 at 7 ("[E]vidence is not newly discovered

 under Webster 'if the defense could have accessed it with due diligence.'" (quoting

 Lee, 2019 WL 6718924, at *1)).

       Unlike Webster, where new counsel uncovered and identified previously

 unavailable evidence in the form of records, 784 F.3d at 1132, Mr. Lee argues

 that there may exist some type of previously undisclosed evidence. Because

 § 2255 gave Mr. Lee a viable route to discovery of the evidence sought by his



                                         3
Case 2:19-cv-00468-JPH-DLP Document 45 Filed 06/26/20 Page 4 of 5 PageID #: 1467




 petition, he cannot show that § 2255 was "inadequate or ineffective" or that the

 Court committed manifest error by denying his Brady and Napue claims on

 § 2255(e) grounds.

       Mr. Lee further argues that the Court committed manifest error when it

 denied his ineffective assistance of counsel claim. The Seventh Circuit has

 extended Martinez v. Ryan, 566 U.S. 1 (2012), to allow a federal prisoner to argue

 in a Rule 60(b) motion that § 2255 counsel's ineffectiveness prevented the

 prisoner from properly litigating trial counsel's effectiveness. Ramirez v. United

 States, 799 F.3d 845, 854 (7th Cir. 2015). But neither the Seventh Circuit nor

 the Supreme Court has held that a federal prisoner may rely on § 2255 counsel's

 ineffectiveness to satisfy § 2255(e)'s savings clause. While the Seventh Circuit is

 now considering that question, see dkt. 44-1 (transcripts of oral argument in

 Purkey v. United States, No. 19-3318 (7th Cir.)), under existing law Mr. Lee

 cannot show manifest error in the Court's holding that § 2255(e) bars his

 ineffective assistance claim. Purkey v. United States, No. 2:19-cv-00414, dkt. 76

 (Nov. 20, 2019) (collecting cases where courts considered and rejected the

 argument that ineffective assistance of trial counsel claims relying on Martinez-

 Trevino meet the Savings Clause).

       Mr. Lee's last argument is that the Court erred in not addressing his claim

 that applying § 2255(e) to bar his § 2241 petition would result in an

 unconstitutional suspension of the writ of habeas corpus. Dkt. 37 at 18−19.

 The Seventh Circuit has defined the scope of § 2255(e)'s savings clause to avoid

 violation of the Constitution's Suspension Clause. See Worman v. Entzel, 953



                                         4
Case 2:19-cv-00468-JPH-DLP Document 45 Filed 06/26/20 Page 5 of 5 PageID #: 1468




 F.3d 1004, 1008 (7th Cir. 2020); cf. Webster, 784 F.3d at 1152 (Easterbrook, J.,

 dissenting) (citing United States v. Hayman, 342 U.S. 205 (1952)) (noting that

 "if some application of § 2255 would conflict with the Suspension Clause, a

 district court could [use § 2255(e)] to proceed under § 2241 without any need to

 hold § 2255 unconstitutional"). The Court now makes explicit what was implicit

 in its order denying relief: application of § 2255(e) to bar Mr. Lee's petition does

 not violate the Suspension Clause.

       Because Mr. Lee has failed to show that the Court's order denying relief

 rests on a manifest error of law or fact, his motion to alter or amend judgment,

 dkt. [37], is DENIED.

 SO ORDERED.

 Date: 6/26/2020



 Distribution:

 Michael Scott Gordon
 US Attorney's Office - Eastern District of Arkansas
 michael.gordon@usdoj.gov

 George Gust Kouros
 FEDERAL CAPITAL HABEAS PROJECT
 george_kouros@fd.org

 Morris H. Moon
 FEDERAL CAPITAL HABEAS PROJECT
 Morris_Moon@fd.org

 John M. Pellettieri
 U.S. DEPARTMENT OF JUSTICE
 john.pellettieri@usdoj.gov




                                          5
